DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  In the most recent amendment, the phrase “defined by an arcuate non-contact air bearing surface on a first side an open airspace on a second side” should be rewritten as -- defined by an arcuate non-contact air bearing surface on a first side and an open airspace on a second side--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Patent 9,046,452) in view of Sotiropoulos (U.S. Patent 10,612,589).
Considering claim 1, Huang discloses a shaft testing device comprising: 
-  a first support 12 comprising a first bearing 26, the first support 12 arranged to support the shaft 100 (Figures 1, 4, 5; Column 3, lines 11-23; Column 4, lines 49-51); 
-  a second support 12 comprising a second bearing 26, the second support 12 arranged to support the shaft 100 (Column 3, lines 11-23; Column 4, lines 49-51); and 
-  a loading mechanism 16 comprising a loading bearing, the loading mechanism arranged to apply a load to the shaft 100 (Figure 4; Column 4, lines 15-26, lines 49-54), the loading bearing comprising a cavity defined by an arcuate surface on a first side and an open airspace on a second side, the arcuate surface extending 180 degrees or less (Figure 5).
The invention by Huang fails to explicitly disclose the use of air bearings.
However, Sotiropoulos teaches the use of air bearings 10 for supporting and applying loads to a shaft 16 (Figures 3-6; Column 2, lines 45-62; Column 3, lines 38-46; Column 5, lines 12-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize air bearings in the invention by Huang, as taught by Sotiropoulos.  The motivation for doing so is to provide a friction-free support of the shaft, as taught by Sotiropoulos.
Considering claim 2, Huang discloses a base 10, the first support 12 engaged with the base 10 and the second support 12 engaged with the base 10 (Figure 1; Column 3, lines 13-20).
Considering claim 3, Huang discloses that the first support 12 slidably engaged with the base 10 (Figure 1; Column 3, lines 13-20).
Considering claim 4, Huang discloses that the second support 12 slidably engaged with the base 10 (Figure 1; Column 3, lines 13-20).
Considering claim 9, Huang discloses that the loading mechanism 16 is located between the supports 12 (Figure 1).
Considering claim 10, Huang discloses the loading mechanism moveable with respect to the shaft (Figures 3-4; Column 4, lines 8-18, lines 49-54).
Considering claim 15, Huang discloses an actuation mechanism arranged to move the loading air bearing between a first position and a second position (Figure 4; Column 4, lines 15-26, lines 49-54).
Considering claim 16, Huang discloses that the loading mechanism comprising an adjustment mechanism arranged to move the actuation mechanism and the loading air bearing with respect to the first support (Figure 2; Column 3, lines 55-67, Column 4, lines 1-26).
Considering claim 17, Huang discloses a shaft testing device comprising: 
-  a support 12 comprising a bearing 26, the support arranged to support the shaft 100 (Figures 1, 4, 5; Column 3, lines 11-23; Column 4, lines 49-51); and
-  a loading mechanism 16 comprising a bearing 26, the loading mechanism arranged to apply a load to the shaft 100 (Figure 4; Column 4, lines 15-26, lines 49-54), the loading bearing comprising a cavity defined by an arcuate surface on a first side and an open airspace on a second side, the arcuate surface extending 180 degrees or less (Figure 5).
The invention by Huang fails to explicitly disclose the use of non-contact air bearings.
However, Sotiropoulos teaches the use of non-contact air bearings 10 for supporting and applying loads to a shaft 16 (Figures 3-6; Column 2, lines 45-62; Column 3, lines 38-46; Column 5, lines 12-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize non-contact air bearings in the invention by Huang, as taught by Sotiropoulos.  The motivation for doing so is to provide a friction-free support of the shaft, as taught by Sotiropoulos.
Considering claim 18, the invention by Huang fails to explicitly disclose the use of non-contact air bearings on the support.
However, Sotiropoulos teaches the use of non-contact air bearings 10 for supporting and applying loads to a shaft 16 (Figures 3-6; Column 2, lines 45-62; Column 3, lines 38-46; Column 5, lines 12-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize non-contact air bearings in the invention by Huang, as taught by Sotiropoulos.  The motivation for doing so is to provide a friction-free support of the shaft, as taught by Sotiropoulos.
Considering claim 19, Huang fails to explicitly disclose the use of non-contact air bearings for loading.
However, Sotiropoulos teaches the use of non-contact air bearings 10 for supporting and applying loads to a shaft 16 (Figures 3-6; Column 2, lines 45-62; Column 3, lines 38-46; Column 5, lines 12-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize non-contact air bearings in the invention by Huang, as taught by Sotiropoulos.  The motivation for doing so is to provide a friction-free support of the shaft, as taught by Sotiropoulos.

Claims 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Patent 9,046,452) in view of Sotiropoulos (U.S. Patent 10,612,589), as applied to claim 1 above, and further in view of You (PG-PUB 2012/0073383).
Considering claim 5, Huang, as modified by Sotiropoulos fails to discloses that the first support comprises a first body portion moveable with respect to a second body portion, the first body portion engaged with the base, the second body portion comprising the first air bearing.
However, You teaches the use of a first support 24,28 having a first body portion 32 moveable with respect to a second body portion 77, the first body portion 32 engaged with the base 21, the second body portion 77 comprising a bearing 78 (Figures 1, 9; [0026-28]; [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a first and second body portion being moveable with respect to one another, as taught by You, in the invention by Huang, as modified by Sotiropoulos.  The motivation for doing so is to provide vertical adjustment and positioning of the bearing with respect to the shaft ([0033]).
Considering claim 13, Huang, as modified by Sotiropoulos, fails to explicitly disclose that the first support comprises a body and an adapter, the adapter comprising the first air bearing.
However, You teaches the use of a first support 24,28 having a first body portion 32 and an adapter 77, the adapter supporting the bearing (Figures 1, 9; [0026-28]; [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an adapter, as taught by You, in the invention by Huang, as modified by Sotiropoulos.  The motivation for doing so is to provide vertical adjustment and positioning of the bearing with respect to the shaft ([0033]).
Considering claim 14, Huang, as modified by Sotiropoulos, fails to explicitly disclose that the first support comprises a body and an adapter, the adapter comprising the first air bearing.
However, You teaches the use of a first support 24,28 having a first body portion 32 and an adapter 77, the adapter supporting the bearing (Figures 1, 9; [0026-28]; [0033]).
However, You teaches the use of a loading mechanism 26,30 having a first body portion 32 and an adapter 130-144 the adapter supporting the bearing (Figures 6A-6C; [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an adapter, as taught by You, in the invention by Huang, as modified by Sotiropoulos.  The motivation for doing so is to provide vertical adjustment and positioning of the bearing with respect to the shaft ([0101]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Patent 9,046,452) in view of Sotiropoulos (U.S. Patent 10,612,589), as applied to claim 1 above, and further in view of You (PG-PUB 2012/0073383), as applied to claim 5 above, and furthermore in view of Cavallaro et al. (U.S. Patent 6,918,306).
Considering claim 6, the invention by Huang, as modified by Sotiropoulos and You, fails to disclose that the first body portion is pivotable with respect to the second body portion.
However, Cavallaro discloses a first and second support 56,56, the first support having a first 72 and a second 76 body portion, the first body portion 72 being pivotable with respect to the second body portion 76 (Figure 3; Column 6, lines 49-67; Column 7, lines 1-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a first and second body portion of the support members, which are pivotable with respect to one another, as taught by Cavallaro, in the invention by Huang, as modified by Sotiropoulos and You.  The motivation for doing so is to follow any deflection of the shaft (Column 7, lines 49-55).
Considering claim 8, Huang, Sotiropoulos and You discloses second supports having similar shapes to the first support, but fails to discloses that the first support and second support having opposite orientation.
However, Cavallaro teaches that the first and second supports 64+ having opposite orientation (Figures 1 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a first and second support having opposite orientations, as taught by Cavallaro, in the invention by Huang, Sotiropoulos and You.  The motivation for doing so is to provide symmetrical support of the shaft.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. Patent 9,046,452) in view of Sotiropoulos (U.S. Patent 10,612,589), as applied to claim 1 above, and further in view of Russell (U.S. Patent 5,347,723).
Considering claim 11, Huang, as modified by Sotiropoulos fails to explicitly disclose a fluid line in fluid communication with the air bearing.
However, Russell teaches a fluid line in fluid communication with an air bearing (Figure 3; Column 3, lines 31-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a fluid line in communication with the first air bearing as taught by Russell, in the invention by Huang, as modified by Sotiropoulos.  The motivation for doing so is to ensure proper pressurization of the air bearing by forming a solid connection between the source and the air bearing.  The invention by Sotiropoulos would require some connection of the air source to the air bearing, but it is undisclosed.
Considering claim 12, Huang, as modified by Sotiropoulos fails to explicitly disclose a fluid line in fluid communication with the loading bearing.
However, Russell teaches a fluid line in fluid communication with an air bearing (Figure 3; Column 3, lines 31-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a fluid line in communication with the loading air bearing as taught by Russell, in the invention by Huang, as modified by Sotiropoulos.  The motivation for doing so is to ensure proper pressurization of the air bearing by forming a solid connection between the source and the air bearing.  The invention by Sotiropoulos would require some connection of the air source to the air bearing, but it is undisclosed.

Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive.
Applicant argues that the invention by Huang, as modified by Sotiropoulos, would require that the air bearing by surrounding the shaft sufficiently so as to preclude the radial installation of a shaft within the air bearing because Sotiropoulos discloses such a feature.  However, it is noted that Huang already discloses a less than 180º arcuate surface for receiving, radially, a shaft about bearings.  Therefore, the limitations of the claim are satisfied.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, even if not already required by Huang, a change in size from the more than 180º taught by Sotiropoulos to the less than 180º of the claim, and suggested by Huang, would have been obvious and well within the level of skill in the art.  It is further noted that other cited references to Cavallaro and You also disclose the use of a 180º or less bearing surface.  This feature is well known and would have been obvious to utilize to allow for the radial introduction of the shaft onto the bearing.  
Thus, Applicant’s arguments are not persuasive, and the rejection is Final.
Allowable Subject Matter
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of shaft testing device having a first and second support each comprising an air bearing, a loading mechanism comprising a loading air bearing, the first and second supports engaged with a base, the first supporting having a first body portion moveable with respect to a second body portion and a spring contacting the first body portion and the second body portion, wherein the first body portion is engaged with the base and the second body portion comprises the first air bearing.
The closest art of record is to Huang, which features the first and second supports on a base with a loading bearing between the supports, and as modified by Sotiropoulos, discloses the use of air bearings.  Huang, as modified by Sotiropoulos, fails to disclose the spring connecting a pivoting air bearing body to a base body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 7, 2022